y

___i7_ FILED

 

 

LODGED
Timothy Paul McKenna rece COPY
342 N. Calle De Las Profetas
Green Valley AZ 85614
(520) 475-9094

 

 

DISTRICT OF/ARIZ

    

 

IN UNITED STATES DISTRICT COURT ™
FOR THE DISTRICT OF ARIZONA

 

Timothy Paul McKenna,
Plaintiff, CASE NUMBER:
Vv.

Former Attorney Arizona Attorney General Tom

 

 

Horne and Arizona Attorney General Office; COMPLAINT
Arizona Attorney General's Office,
Defendant(s).
Jurisdiction

This court has jurisdiction over this matter pursuant to Tucson Arizona Federal Rules of
Court 3, 4, 27, 33, 45; 42 USC §1983:; United States y. Guest, 383 U.S. 745 (1966); (United States
v. O'Malley, “that a motion for a new trial based on newly discovered evidence that demonstrates
constitutional or statutory error may indeed be brought under Rule 33. The Petitioner States a claim
upon which relief can be granted. The Petitioner’s claim is not barred by the Statute of Limitations and is
not applicable with ARS §§ 12-821 and 821.01. The plaintiff is a resident of Green Valley, Pima
County, AZ, and a citizen of the United States. The defendant, is a resident of Phoenix, AZ, and a

citizen of the United States. The cause of action arose in the Tucson Division.

Complaint

On December 18, 2015, the State of Arizona Case # CR20141106-001 under the Arizona
Attorney General Office and the Honorable State of Arizona Pima County Superior Court Judge
Casey F. McGinley approved a Court Order Setting Aside Plaintiff "Thief" conviction. This Court
Case ordered pursuant to ARS 13-907 and Rule 29 "that the accusation or information against
Plaintiff (e.g., Tim McKenna) be, and hereby are, dismissed and that he be, hereby is, released
from all penalties and disabilities.” Under new evidence and evidence not available and /or
ever used in Plaintiffs Defense: 1) ARS 13-1802 ( D ) exempts State Licensed Nursing Home

Facility Managers from "Thief," in the scope of their work responsibility is the needs of Vulnerable

 
Adults. Every dime of the Plaintiff “Thief” went into the longterm care of vulnerable adults in my
Arizona State Licensed Nursing Home where the so called “victim” longterm care account remains
a -$928.00; 2) At the time of the conviction incident the Plaintiff was sufferings from Severe
Mental Illness from the loss / caring for the terminal illness of his late father and IRS Payroll Tax
levies from improperly filed and deposited accounting services. The State of Arizona regardless,
over exceeded their legal authority as a State Licensed Nursing Home Business and Licensed
Nursing Home Facility Manager. 3) The Plaintiff, will prove by discovery subpoenas that
the actual motives for the criminal investigations / prosecution was not the "thief." The former
Attorney General Tom Horne has an evidential past of illegal FBI investigated of corruption in
office. The Plaintiff will show in discovery of Fraud Waste Abuse of former Attorney Tom Horne's
Investigation on plaintiff. The results of this conviction caused "total disability" of the Plaintiff.
The results of the News Paper Media Articles caused the sale of $750,000 offer of the Plaintiff to
be withdrawn. The Plaintiff is seeking to become a Paralegal and to continuing his lifelong

passionate career work as an Environmental Protection Specialist / Scientist.

Demand
Plaintiff is seeking the Enforce of an Arizona Approved Court Order of no disabilities or
penalties Google Inc has stated that they will remove the internet web links to four newspaper
articles with a simple court order. Additionally, Plaintiff is seeking to be removed from the

Arizona Adult Protective Services Registry. Damages: The plaintiff requests no damages. The

 

 

Plaintiff wants a trial by jury.
Date: 2/ 2/202) Lid > Ji one.
ff Signature bf Pro’Se Plaintiff /
Timothy Paul McKenna
342 N. Calle De Las Profetas
Green Valley, AZ 85614

(520) 475-9094

 
